Citation Nr: 1141062	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals, including scar, status post hernioplasty, right inguinal hernia.

2.  Entitlement to service connection for coronary artery disease with bradycardia, to include as a result of Agent Orange exposure.

3.  Entitlement to service connection for hypogammaglobulinemia (HGG), to include as a result of Agent Orange exposure.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that, in pertinent part, granted entitlement to service connection for scar status post hernioplasty, right inguinal hernia, evaluated as noncompensable, and denied claims of entitlement to service connection for coronary artery disease with bradycardia, hypogammaglobulinemia, and bilateral hearing loss.  The Veteran submitted a notice of disagreement dated in February 2007, and the RO issued a statement of the case dated in January 2008.  The Veteran submitted substantive appeals with respect to his claims in March 2008. 

The issues of entitlement to a higher initial evaluation for residuals status post hernioplasty, right inguinal hernia, and entitlement to service connection for hypogammaglobulinemia, and bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Coronary artery disease with bradycardia is shown to be etiologically related to the Veteran's military service. 



CONCLUSION OF LAW

Coronary artery disease with bradycardia is shown to be etiologically related to the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that entitlement to service connection for coronary artery disease with bradycardia is warranted, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  Service connection for Coronary artery disease.

In this case, the Veteran seeks service connection for coronary artery disease with bradycardia.  He contends that exposure to Agent Orange caused this condition.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including organic heart disease, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In addition, the Board notes that Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule establishing the presumptions was issued in August 2010 and became effective August 31, 2010.  Significantly, the amended 38 C.F.R. § 3.309(e) indicates that chronic B-cell leukemias include, but are not limited to hairy-cell leukemia and chronic lymphocytic leukemia and that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. at 53,216.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

In this case, the Veteran's service personnel records indicate that he had service in the Republic of Vietnam during the specified period.  Therefore exposure to Agent Orange is presumed.  The Veteran's medical treatment records also indicate that he has been diagnosed with coronary artery disease with cardiac catheterization and sinus bradycardia.  Therefore, based on the amended 38 C.F.R. § 3.309(e), the Board finds that service connection is warranted for the Veteran's coronary artery disease with bradycardia on a presumptive basis under the newly effective presumptions for ischemic heart disease. 75 Fed. Reg. 53,202.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, and found that there is such a state of equipoise of positive and negative evidence as to grant the appellant's claim.


ORDER

Service connection for coronary artery disease with bradycardia is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for bilateral hearing loss and hypogammaglobulinemia, and for an increased rating in his residuals of hernioplasty.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, the Board notes that the Veteran's claims file contains a February 2002 letter from the Social Security Administration indicating that the Veteran has been awarded Social Security disability benefits.  The Veteran's claims file, however, does not contain records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

In addition, with respect to the Veteran's hernia disability, the Board notes that the Veteran's most recent VA examination is dated in December 2005.  The Veteran's representative also contends, in his July 2011 Brief, that his hernia disability is more severe than currently evaluated, and the Veteran, in his March 2008 substantive appeal, indicated that he had developed a hernia on the left side.  As such, because the most recent examination is over five and a half years old, and because the Veteran contends that the condition is worse than currently evaluated, the Board finds that the Veteran should be afforded contemporaneous a VA examination in order to determine the current level of his service-connected status post hernioplasty, right inguinal hernia.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With respect to the Veteran's hearing loss claim, the Board notes that the Veteran was indicated, in his enlistment examination dated in August 1966, to have hearing loss at 3000 Hz of 55 decibels, and 65 decibels at 4000 Hz.  Upon service separation in July 1969, the Veteran had hearing loss of 80 decibels at 4000 Hz.  The separation examination did not record the decibels for 3000 Hz in 1969.  It is not clear whether this was measured using American Standards Association (ASA) or International Standard Organization (ISO) units.  

The Board also notes that the Veteran was provided a VA audiological examination in December 2005, with an addendum opinion dated in January 2006.  The claims file was not available for review in December 2005, but was available to the examiner in January 2006.  The examiner noted the Veteran's right ear hearing loss on enlistment in the examination report and provided an opinion, stating that the Veteran's current hearing loss is less likely as not due to, or aggravated by, noise exposure in the military.  The examiner explained that the degree of shift in right ear hearing loss from 1966 to 1969 did not represent a significant threshold issue.    

Based on the evidence in this case, the Board finds a remand is warranted.  Upon remand, the RO should first determine whether the August 1966 pre-induction examination was measured using ASA or ISO units, and specifically determine whether the August 1966 pre-induction examination indicates that the Veteran had right and/or left ear hearing loss for VA purposes at that time.  In this regard, the Board notes that service department audiometric readings prior to October 31, 1967, were generally measured in ASA units and must be converted to ISO units by adding 15 to 500 Hz, 10 to 1000, 2000, and 3000 Hz, and 5 to 4000 Hz.  In addition, in Hensley v. Brown, the Court held that the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels revealed some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citations omitted).

Afterwards, the Veteran should be afforded an additional VA examination.  If the RO determines that the Veteran's August 1966 examination indicated right and/or left ear hearing loss for VA purposes at that time, the examiner should opine regarding (i) whether it is as likely as not (50 percent probability or greater) that the Veteran's pre-existing hearing loss underwent an increase in severity in service (e.g., a permanent worsening of the underlying disease, as distinguished from a temporary or intermittent flare-up) and, if so (ii) whether the increase in severity is clearly and unmistakably (e.g., highest degree of medical certainty) due to the natural progress of the disease.  See 38 U.S.C.A. § 1153.  If the RO determines that the August 1966 examination did not show right and/or left ear hearing loss for VA purposes at that time, the VA examiner should opine regarding whether (i) is it clear (e.g., highest degree of medical certainty) that such disability preexisted active duty service, and (ii) is it clear (e.g., highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service.  See 38 U.S.C.A. § 1111; see also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that the Veteran has claimed entitlement to service connection for hypogammaglobulinemia, to include as secondary to Agent Orange exposure.  As noted above, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  Hypogammaglobulinemia, however, is not one of these.  And the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Notwithstanding the foregoing presumption provisions, however, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board also notes that the Veteran has not been afforded a VA examination in connection with the claim.  On remand, therefore, the Veteran should be afforded a VA examination in order to determine whether the Veteran's diagnosed hypogammaglobulinemia is related to his military service, to include exposure to Agent Orange.

Prior to affording the Veteran additional VA examinations, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his service-connected disabilities.  Here, the Board notes that the Veteran has been treated at the Biloxi VA Medical Center and Mobile and Pensacola VA Outpatient Clinics.  Records from the Biloxi VA Medical Center dated since January 2005, and the Outpatient Clinics since April 2004, should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical records in connection with his claims. 

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified relevant outstanding VA and private records. See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include treatment records from the Biloxi VA Medical Center, dated since January 2005, and the Mobile and Pensacola Outpatient Clinics, dated since April 2004.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. The Veteran may submit medical records directly to VA.

2.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

3.  In connection with the Veteran's hearing loss claim, determine whether the August 1966 pre-induction examination was measured using ASA or ISO units and convert the examination results to ISO as applicable; then, specifically determine whether the August 1966 pre-induction examination indicated that the Veteran had right and/or left ear hearing loss for VA purposes at that time.

4.  The Veteran should be afforded a VA examination or examinations in order to assess the current nature and severity of his service-connected hernia disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examiner should render findings as to whether the Veteran's disability is (i) small, reducible, or without true hernia protrusion, (ii) not operated, but remediable, (iii) postoperative recurrent, readily reducible and well supported by truss or belt, (iv) small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, or (v) large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  

The examiner should also render findings concerning any scars.  Unretouched color photographs should be accomplished and those photographs should be included in the claims folder for further review.  Additionally, the written findings should include information about the number and location of the scar or scars and whether the scar or scars:  (1) is/are tender and painful, if superficial; (2) is/are poorly nourished with repeated ulceration, if superficial; (3) the size of the scar and whether it is "deep" (that is, associated with underlying soft tissue damage); (4) is/are superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar); (5) is/are superficial and painful on examination; and, (6) has/have produced limitation of function or other disabling effects, and if so, what limitation of function or disabling effects (e.g., limitation of motion, neurological impairment, or pain with use.)

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

5.  The Veteran should be afforded a VA examination by an appropriate specialist in order to determine the etiology of  hypogammaglobulinemia.  The Veteran 's claims folder must be made available to the examiner(s) for review in conjunction with the examinations. The examiner(s) must state in the examination reports that the claims file was reviewed.  Opinions should be provided based upon a thorough review of the service treatment records, medical evidence of record, and sound medical principles.    

The examiner(s) should provide the following opinions:

(a)  Does the Veteran have diagnosed hypogammaglobulinemia? 

(b)  Is it at least as likely as not (50 percent or greater probability) that hypogammaglobulinemia had its onset in service, within one year of service, or as a result of military service, to include exposure to Agent Orange?
 
All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

6.  Arrange for the Veteran to undergo a VA audiometric examination by an appropriate specialist in order to determine the nature and etiology of hearing loss.  Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

Based on the examination, the Veteran's history, and comprehensive review of the claims file, the examiner is asked to address the following issues:

(a)  Provide a comprehensive history and diagnosis of the Veteran's hearing loss, and identify the approximate date of onset for right and left ear hearing loss, respectively.

	After providing a complete case history, the examiner should answer the following questions:

(b)  Was hearing loss, at least as likely as not (a 50 percent or higher likelihood) (i) incurred during, or as a result of active duty, or (ii) incurred within one year of active duty service.   A complete rationale for all opinions is requested.  

(c)  If the RO determines that the Veteran's August 1966 examination indicates right and/or left ear hearing loss for VA purposes at that time, the examiner should opine regarding (i) whether it is as likely as not (50 percent probability or greater) that the Veteran's pre-existing hearing loss underwent an increase in severity in service (e.g., a permanent worsening of the underlying disease, as distinguished from a temporary or intermittent flare-up) and, if so (ii) whether the increase in severity is clearly and unmistakably (e.g., highest degree of medical certainty) due to the natural progress of the disease.  

(d) If the RO determines that the August 1966 examination did not show right and/or left ear hearing loss for VA purposes at that time, the VA examiner should opine regarding whether (i) is it clear (e.g., highest degree of medical certainty) that such disability preexisted active duty service, and (ii) is it clear (e.g., highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service.  

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  A complete rationale for all opinions is requested.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

7.  When the development requested has been completed, readjudicate the appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


